Citation Nr: 1740552	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for benign positional vertigo (BPV) with chronic labyrinthitis, to include as secondary to the claimed TBI.  

3.  Entitlement to service connection for loss of use of both feet, due to lower extremity peripheral neuropathy.  

4.  Entitlement to special monthly compensation (SMC).  

5.  Entitlement to service connection for residuals of a shrapnel wound, right hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946, and is the recipient of four Bronze Star Medals, two Purple Heart Medals, and the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  

The issue of entitlement to service connection for residuals of a shrapnel wound, right hip is addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  The Veteran sustained a TBI following an artillery attack in service.

2.  The Veteran's BPV with chronic labyrinthitis was caused by his TBI.

3.  The Veteran's peripheral neuropathy of the feet was caused by his service-connected bilateral lower extremity cold injuries.

4.  The Veteran's bilateral foot peripheral neuropathy causes functional impairments that preclude unassisted balance and propulsion to such degree that the Veteran would be equally well served by use of suitable prosthetic appliance.  

5.  The evidence shows the Veteran's service-connected lumbar spine, hearing loss, and vertigo disabilities have resulted in functional impairments that necessitated the regular aid and attendance of another person to protect the Veteran from the hazards or dangers incident to his daily environment throughout the entire period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Benign positional vertigo with chronic labyrinthitis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  Bilateral foot peripheral neuropathy is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for special monthly compensation based on the loss of use of both feet have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b) (2017).

5.  The criteria for special monthly compensation on the basis of the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for residuals of a TBI, BPV, and bilateral foot peripheral neuropathy, as well as the claim for entitlement to SMC.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a) (2).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  

Special monthly compensation is also payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2017). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection for TBI

The Veteran, who again is the honorable recipient of two Purple Heart Medals, contends service connection is warranted for residuals of a TBI because he asserts he sustained head injuries resulting from an artillery explosion in service.  Though his service treatment records (STRs) do not show a diagnosis of a TBI, they do show the Veteran sustained a significant shrapnel injury in service, which required him to be hospitalized for roughly three months.  Pursuant to 38 C.F.R. § 3.304(d), lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service.    

The Veteran underwent a comprehensive VA TBI examination in August 2011.  In the course of the examination, the clinician determined the Veteran did sustain a TBI in service, which resulted in current mild cognitive impairments.  

Thereafter, in August 2012 the RO obtained a VA psychiatric examination, wherein the examiner found the Veteran did not warrant a diagnosis of TBI; however, the examiner never conducted a TBI assessment.  The examiner appears to have based this opinion on clinical findings, which also were not in compliance with the Veterans Benefits Administration's Training Letter dated in January 2009, which indicates initial TBI assessments must be performed by specialists in Physiatry, Neurology, Neurosurgery, or Psychiatry to confirm or rule out the presence of a TBI.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  As such, the Board finds the conclusion of the August 2011 VA examiner to be of much greater probative value in this case, because his conclusions were based on a complete and thorough TBI assessment.  

Based on the foregoing, the Board concludes the Veteran incurred a TBI in service and currently has residuals of the TBI.  In this respect, the Board finds the Veteran competently and credibly reported his head injury on active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the August 2011 VA examiner determined the Veteran's current cognitive impairments are the result of his head injury in service.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's residuals of a TBI.

Service connection for BPV with chronic labyrinthitis

The Veteran is claiming that service connection is warranted for vertigo because it is secondary to his TBI.  An August 2011 VA examination report indicates the Veteran has been diagnosed with BPV.  In the course of this examination, the examiner also indicated it is "at least as likely as not that the benign positional vertigo and chronic labyrinthitis is related to traumatic brain injury from an artillery shell striking his head with shrapnel."  Accordingly, the Board concludes service connection for BPV is warranted.

Service connection for Bilateral Foot Peripheral Neuropathy

The Veteran is claiming service connection is warranted for bilateral foot paralysis.  A review of the Veteran's outpatient treatment notes indicates he has been diagnosed with bilateral lower extremity peripheral neuropathy.  Moreover, an April 2008 podiatry note explains that although some of the Veteran's "large fiber" neuropathy is due to his non-service connected diabetes mellitus and peripheral artery disease, it is "more likely than not" the Veteran's vasospasms and loss of sensation to the feet are caused by a cold-related neuropathy, which the clinician attributed to the Veteran's service-connected cold injury.  The Board finds the evidence in favor of the claim is at least in equipoise with that against the claim.  Accordingly, the Board concludes service connection for peripheral neuropathy of the feet is warranted.

Special Monthly Compensation

In this case, there is no question that the Veteran has significant neurological impairments in his feet.  However, the question in this case is whether the disabilities are of such significance to cause the functional loss of use of both feet.  

As noted above, a focus of the loss of use special monthly compensation provision noted in 38 C.F.R. § 3.350 is whether a veteran exhibits functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who has undergone bilateral amputations at the ankle level, and obtained suitably functioning prosthetics can ambulate as well or better than this Veteran can, given his bilateral foot impairments resulting from his peripheral neuropathy.      

The Veteran's Valley Coast Bend VAMC outpatient treatment reports show he has reported he is unable to feel sensation to his feet bilaterally.  His examiners have noted weakness in his lower extremities.  In addition, the Veteran has experienced several falls as a result of his impaired balance and gait due to his loss of foot sensation.  As a result of his numerous falls the Veteran was prescribed a wheelchair for his safety.  

In sum, the Board is satisfied that the evidence is in support of a finding that the Veteran is entitled to SMC for loss of use of both feet throughout the appellate period.  In this respect, the Board finds the Veteran's bilateral foot disabilities render him at least as functionally impaired, if not worse, than a person who has adequately functioning prosthetic devices following amputation at the ankle level.  

Accordingly, the Board finds the Veteran meets the criteria for entitlement to special monthly compensation based on the loss of use of both feet.  

Next, the Board observes the Veteran submitted a claim for entitlement to special monthly compensation, based on the need for aid and attendance.  A review of the Veteran's record indicates his private physician conducted an examination in June 2011 to assess the Veteran's need for aid and attendance.  At the time of the examination the examiner chronicled the Veteran's complete medical history, to include both service connected and non-service connected disabilities.  The examiner found the Veteran requires assistance with mobility, bathing/hygiene, dressing, and travel as a result of his being wheelchair bound.  However, she also determined the Veteran's hearing loss and back pain impairs his ability to protect himself from an emergency, which in part necessitates his need for aid and attendance.  In addition, the Veteran's outpatient treatment notes from the Valley Coast Bend VAMC show he has experienced significant functional impairments resulting from his vertigo, to include falls.  As noted in 38 C.F.R. § 3.352, it is not required that a veteran be found unable to perform all activities of daily living to warrant entitlement to aid and attendance benefits.  Rather, it is only necessary that the evidence establish the veteran is so helpless as to need regular aid and attendance.  Based on the foregoing, the Board finds the Veteran's additional disabilities, aside from his loss of use of both feet, are sufficiently disabling to warrant a separate entitlement to aid and attendance benefits in accordance with 38 C.F.R. § 3.350 (b)(3).  


ORDER

Service connection for a traumatic brain injury is granted.

Service connection for benign positional vertigo with chronic labyrinthitis is granted.   

Service connection for loss of use of both feet, due to lower extremity peripheral neuropathy is granted.  

Special monthly compensation, based on the loss of use of both feet, is granted.  

Special monthly compensation on the basis of the need for regular aid and attendance is granted.


REMAND

Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his right hip shrapnel residuals claim.  Again, the Veteran is the recipient of two Purple Heart Medals for wounds sustained in combat.  The Board finds the Veteran clearly competent to report his shrapnel injuries.  He has not been assessed for residual scarring associated with his shrapnel wounds.  Based on the foregoing, the Board finds an examination and medical opinion is necessary to address this matter. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed right hip shrapnel wound residuals.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran presently experiences any residual impairments of the right hip, to include scars, which are the result of his exposure to exploding artillery in service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Finally, undertake any other indicated development, and then readjudicate the remaining issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


